DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
Claim(s) 12–20 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0052277 A1.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 25 January 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 July 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions 

Drawings
The drawings are objected to because Figs. 2A and 2B use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY HAVING SEPARATOR INCLUDING MESOPOROUS SILICA THIN FILM POSITIONED ON MACROPOROUS SUBSTRATE.

The use of the term CELGARD 2325 or CELGARD (e.g., [0035], [0038], [0048], [0049], [0052], [0074], [0076], [0077], [0080]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites a battery separator comprising a plurality of elements (i.e., a macroporous substrate and a mesoporous silica thin film). The plurality of elements comprising the battery element have the same level of indentation as the battery separator. A macroporous substrate and a mesoporous silica thin film should be indented further than the battery separator. .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a mesoporous silica thin film (MTSF) with perpendicular mesopore channels." The term perpendicular is defined as at an angle of 90° to a given line, plane, or surface. Claim 1 does not recite a line, plane, or surface to which the mesopore channels are perpendicular. It is unclear to what the mesopore channels are at an angle of 90° to.
Claims 2–11 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–11 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exnar et al. (US 2009/0176162 A1, hereinafter Exnar) in view of Wooten et al. (Synthesis and Nanofiltration Membrane Performance of Oriented Mesoporous Silica Thin Films on Macroporous Supports, hereinafter Wooten).
claims 1–10, Exnar discloses a battery (Fig. 2A, [0017]), comprising:
an anode (7, [0017]);
a cathode (3, [0017]); and
a battery separator (6) positioned between the anode (7) and the cathode (3, [0017]),
the battery separator comprising a macroporous substrate;
wherein the battery separator (6) is a nanofiltration membrane (see ceramic nanofiltration membrane, [0051]);
wherein the macroporous substrate comprises an inorganic material, a metal, a polymer, or a combination thereof (see perforated polymer membrane, claim 6);
wherein the polymer is selected from the group consisting of polyvinylidene fluoride, polyvinyl chloride, polyacrylonitrile, polymethyl methacrylate, polyoxyethylene, polyamide, polytetrafluoroethylene, and rubber (see perforated polymer membrane, claim 6).
Exnar does not explicitly disclose:
the battery separator comprising a macroporous substrate; and a mesoporous silica thin film with perpendicular mesopore channels,
wherein the mesoporous silica thin film is positioned on the macroporous substrate;
wherein each mesopore channel of the mesoporous silica thin film has a pore size of more than or equal to about 2 nm, and less than or equal to about 10 nm;
wherein the mesoporous silica thin film has a thickness of more than or equal to about 10 nm, and less than or equal to about 100 nm;
wherein the mesoporous silica thin film has an area of more than or equal to about 0.5 cm2, and less than or equal to about 100 cm2;
wherein the inorganic material is selected from the group consisting of aluminum oxide, zirconia, titania, magnesia, spinel, calcia, cordierite, zeolite, mullite, ferrite, zinc oxide, silicon carbide, aluminum nitride, silicon nitride, titanium carbide, tungsten carbide, barium titanate, boron carbide, kaolin, and hydroxyapatite;
wherein the inorganic material comprises an anodic aluminum oxide;
wherein the macroporous substrate has macropores, and
the macropores have an average pore diameter of more than or equal to about 20 nm, and less than or equal to about 1 μm; and
wherein the macroporous substrate has a thickness of more than or equal to about 10 nm, and less than or equal to about 1 mm.
Wooten discloses a nanofiltration membrane comprising a macroporous substrate (see AAO support, Scheme 1); and a mesoporous silica thin film with perpendicular mesopore channels (see thin film of mesoporous silica, Scheme 1), wherein the mesoporous silica thin film is positioned on the macroporous substrate (see AAO support, Scheme 1); wherein each mesopore channel of the mesoporous silica thin film has a pore size of more than or equal to about 2 nm, and less than or equal to about 10 nm (see pore diameter, §4); wherein the mesoporous silica thin film has a thickness of more than or equal to about 10 nm, and less than or equal to about 100 nm (see less than 100 nm, §4); wherein the mesoporous silica thin film has an area of more than or equal to about 0.5 cm2, and less than or equal to about 100 cm2 (see 25 mm in diameter, §2.1); wherein the macroporous substrate comprises an inorganic material, a metal, a polymer, or a combination thereof (see AAO support, Scheme 1); wherein the inorganic 
Regarding claim 11, modified Exnar discloses all claim limitations set forth above and further discloses a battery:
wherein the battery is a lithium battery or a rechargeable lithium battery (Fig. 2A, [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.